Exhibit 99.1 NEWS RELEASE Contact: Ted Detrick, Investor Relations – (215) 761-1414, Edwin.Detrick@Cigna.com Matthew Asensio, Media Relations – (860) 226-2599, Matthew.Asensio@Cigna.com CIGNA REPORTS STRONG FULL YEAR 2012 RESULTS, EXPECTS CONTINUED POSITIVE MOMENTUM FOR 2013 o Consolidated revenues for full year 2012 increased 33% to $29.1 billion. o Adjusted income from operations1 for full year 2012 was $1.73 billion, or $5.99 per share, which represents per share growth of 21% over 2011.Shareholders’ net income1 for full year 2012 was $1.62 billion, or $5.61 per share. o Cigna's global medical customer base grew by 1.4 million people during 2012, reflecting strong growth across our Commercial and Government businesses, including contributions from the HealthSpring acquisition. o The Company increased its outlook for full year 2013 consolidated adjusted income from operations1,3 to be in the range of $1.7 billion to $1.83 billion, or $5.85 to $6.30 per share. BLOOMFIELD, CT, February 7, 2013 – Cigna Corporation (NYSE: CI) today reported full year 2012 consolidated revenues of $29.1 billion, an increase of 33% over 2011.Revenues reflect growth in premiums and fees of 38% from ongoing operations, primarily driven by contributions from the HealthSpring acquisition and continued organic growth in targeted customer segments. “Cigna's operating performance in 2012 was strong, driven by effective execution of our strategy and a consistent focus on delivering value for our customers,” said David M. Cordani, President and Chief Executive Officer.“This focus on our global customers and the disciplined management of our differentiated businesses continues to drive our growth and positions Cigna well for attractive performance in 2013 and beyond.” Cigna’s adjusted income from operations1 for full year 2012 was $1.73 billion, or $5.99 per share, compared with $1.36 billion, or $4.96 per share, for full year 2011 which represents per share growth of 21% over 2011.For the fourth quarter of 2012, adjusted income from operations1 was $452 million, or $1.57 per share, compared to $293 million, or $1.05 per share, for the fourth quarter of 2011. Cigna reported full year 2012 shareholders’ net income1 of $1.62 billion, or $5.61 per share, compared with $1.26 billion, or $4.59 per share, for full year 2011.Shareholders’ net income1 included income of $29 million, or $0.10 per share, in 2012 and losses of $135 million, or $0.49 per share, in 2011 related to the Guaranteed Minimum Income Benefits (GMIB)2,5 business within our Run-off Reinsurance segment.Shareholders’ net income1 also included special items4 which resulted in losses of $171 million, or $0.59 per share, in 2012 compared to losses of $7 million, or $0.03 per share, in 2011. 2 Cigna also reported fourth quarter 2012 shareholders’ net income1 of $406 million, or $1.41 per share, compared with $273 million, or $0.98 per share, for the fourth quarter of 2011.Shareholders’ net income1 included income of $7 million, or $0.02 per share, in the fourth quarter of 2012 and income of $7 million, or $0.03 per share, in the same period of 2011 related to the Run-off GMIB2,5 business.Shareholders’ net income1 in the fourth quarter of 2012 also included special items4 which resulted in losses of $68 million, or $0.24 per share, related to litigation matters, compared to losses of $31 million, or $0.11 per share, in the fourth quarter of 2011. CONSOLIDATED HIGHLIGHTS The following table includes highlights of results anda reconciliation of adjusted income from operations1 to shareholders’ net income1 (dollars in millions, except per share amounts; customers in thousands): Three Months Ended Year Ended December 31, September 30, December 31, Total Revenues $ Consolidated Earnings Adjusted income from operations1 $ Net realized investment gains (losses), net of taxes 15 4 7 31 GMIB results, net of taxes2,5 7 7 32 29 Special items, net of taxes4 ) Shareholders’ net income1 $ Adjusted income from operations1, per share $ Shareholders’ net income1, per share $ As of the Periods Ended December 31, September 30, Global Medical Customers · Cash and short term investments at the parent company were approximately $700 million at December 31, 2012 and $3.8 billion at December 31, 2011.The 2011 balance included amounts held at year-end to fund the HealthSpring acquisition that closed on January 31, 2012. · The Company repurchased6 approximately 4.4 million shares of stock for approximately $210 million in 2012. · Effective in the fourth quarter of 2012, Cigna realigned its businesses to better leverage distribution and service capabilities for the benefit of our global clients and customers, which resulted in a change to Cigna's external reporting segments.Results for all periods presented are now aggregated based on the nature of the products and services delivered, rather than the geographies in which we operate. 3 HIGHLIGHTS OF SEGMENT RESULTS See Exhibit 2 for a reconciliation of adjusted income (loss) from operations1 to segment earnings (loss)1. Global Health Care This segment includes Cigna’s Commercial and Government businesses which deliver medical and specialty health care products and services provided to clients and customers on guaranteed cost, retrospectively experience-rated and service-only funding bases.Specialty health care includes behavioral, dental, disease and medical management, stop-loss, and pharmacy-related products and services.The Global Health Care segment includes the business results previously reported in the Health Care segment and Cigna’s international health care businesses, primarily consisting of the expatriate benefits business, which was previously included in the former International segment. Financial Results (dollars in millions, customers in thousands): Three Months Ended Year Ended December 31, September 30, December 31, Premiums and Fees $ Adjusted Income from Operations1 $ Adjusted Margin, After-Tax7 % As of the Periods Ended December 31, September 30, Customers: Commercial (including international health care) Medicare and Medicaid 44 Global Medical Behavioral Care8 Dental Pharmacy Medicare Part D · Overall, Global Health Care results reflect our strategic expansion into the Seniors market through our acquisition of HealthSpring and growth in our targeted customer segments. · Fourth quarter premiums and fees increased 48% relative to fourth quarter 2011, due to the contributions from the HealthSpring acquisition, organic business growth, rate increases, and increased specialty penetration, which reflects a continued shift by clients to our Administrative Services Only (“ASO”) solutions. · Fourth quarter 2012 adjusted income from operations1 reflects continued growth in targeted medical and specialty businesses, favorable medical costs and continued operating expense leverage, while continuing to make strategic investments to support future growth. · Third quarter 2012 segment margins7 are higher than fourth quarter 2012 and 2011 primarily as a result of favorable pharmacy results and medical costs. 4 · Global Health Care medical claims payable9 was approximately $1.61 billion at December 31, 2012 and $1.06 billion at December 31, 2011, including international health care.The increase in the December 31, 2012 balance is primarily attributable to the HealthSpring acquisition. Global Supplemental Benefits This segment includes Cigna’s supplemental health, life, and accident insurance, including Medicare supplement coverage, in the U.S. and in foreign markets, primarily in Asia.These results, along with the international health care results, were previously reported in the former International segment. Financial Results (dollars in millions, policies in thousands): Three Months Ended Year Ended December 31, September 30, December 31, Premiums and Fees $ AdjustedIncome from Operations1 $
